Name: Commission Regulation (EEC) No 1237/82 of 19 May 1982 amending Regulation (EEC) No 2660/80 laying down detailed rules for applying the premium for sheepmeat producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 143/9 COMMISSION REGULATION (EEC) No 1237/82 of 19 May 1982 amending Regulation (EEC) No 2660/80 laying down detailed rules (or applying the premium (or sheepmeat producers 1 . without prejudice to the application of Article 3 of Regulation (EEC) No 2643/80, the advance on the premium referred to in Article 5 (5) of Regulation (EEC) No 1837/80 shall be equal to 50 % of the estimated amount referred to in para ­ graph 4 of the said Article. It shall be paid on application direct to the sheepmeat producer according to the number of ewes in his flock in the region in question or, in the case of region 3, in the Member State in question . The balance shall be paid before the ninth month after the end of the marketing year. However, Member States may decline to pay the balance if it is lower than 1 ECU per ewe or 1 ECU per lamb actually slaughtered ; in this case, the total amount payable shall be added to the total premiums payable in the region in question or, in the case of region 3, in the Member State in question for the following marketing year.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular Article 5 (8 ) thereof, Whereas under Regulation (EEC) No 1195/82 Northern Ireland is to be regarded as a region within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 1 837/80 ; whereas, accordingly, the wording of Commission Regulation (EEC) No 2660/80 (3) should be adjusted in respect of the provisions applicable to the granting of the premium in the different regions of the Community ; Whereas, moreover, under Regulation (EEC) No 1195/82 there is to be greater flexibility as regards payment of the premium ; whereas the relevant provi ­ sions in Regulation (EEC) No 2660/80 should accor ­ dingly be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 ( 1 ) of Regulation (EEC) No 2660/80 is hereby replaced by the following : It shall apply with effect from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 140, 20 . 5. 1982, p . 22. O OJ No L 276, 20 . 10 . 1980, p . 16 .